Citation Nr: 1802240	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), in Columbia, South Carolina.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  The Veteran's wife was present as a witness.  A transcript of the hearing is of record.


FINDINGS OF FACT

1. The most probative competent evidence reflects that the Veteran's acquired psychiatric disability, diagnosed as major depressive disorder, is related to active service.

2. The most probative competent evidence of record reflects that the Veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

1. The criteria for service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The provisions of 38 C.F.R. § 3.303 (d) direct that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

The provisions of 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130 were updated via a final rule, effective August 4, 2014, in part to substitute references to the DSM-V for the DSM-IV.  The changes are applied to applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, but not to claims certified to or pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit.  The Board notes that the Veteran's case was originally certified to the Board before the effective date of the final rule.  Thus, the Board will refer to the DSM-IV criteria herein.

Service treatment records are negative for complaints, diagnosis or treatment of major depressive disorder or PTSD.  However, noted in a July 1980 death certificate, the Veteran's son passed away while the Veteran was on active duty.

The Board initially finds that upon review of the Veteran's VA treatment records, July 2012 VA examination, and December 2012 VA addendum opinion, the Veteran does not have a current PTSD diagnosis.  Therefore, service connection for PTSD is not warranted as the probative and competent evidence of record does not reflect that PTSD has been diagnosed in accordance with the pertinent criteria, namely that detailed in the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of a current disability, there can be no valid claim for service connection).

As a result, the Board finds that the evidence does not reflect a competent diagnosis of PTSD related to an in-service stressor and service connection cannot be granted for PTSD based on the absence of a competent diagnosis of PTSD.  38 C.F.R. § 3.304 (f).

The Board recognizes the Veteran's belief that he has PTSD.  The Veteran is competent to attest to lay-observable symptomatology; however, he is not competent to diagnose himself with PTSD.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In a claim of service connection for PTSD, there is a legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125; 38  C.F.R. § 3.304.  Accordingly, the diagnosis of PTSD is a complex medical question.  The Veteran has not been shown to possess the requisite medical expertise or knowledge to diagnose PTSD.  His statements regarding a diagnosis of PTSD are not considered competent and are not probative as to whether he has a diagnosis of PTSD.  Moreover, the Board assigns greater probative value to the VA examiners' opinions because the examiners completed testing and determined that the Veteran's symptoms did not meet the criteria for a diagnosis of PTSD.  See Prejean, supra.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

In light of above, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f); 4.125.  As a preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable and the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

However, the Board does find that service connection is warranted for the Veteran's currently diagnosed major depressive disorder.  

VA treatment records from 2011 show that the Veteran was diagnosed with and treated for major depressive disorder.  Specifically in a June 2012 treatment record, the VA physician noted that the Veteran struggled with depression, poor motivation, poor frustration tolerance, poor appetite and sleep issues.

In an undated statement found in November 2011, the Veteran described how he self-medicated for 31 years with alcohol following his son's death and decided to get help years later because he was tired of medicating himself.  

In a July 2012 PTSD VA examination, the examiner opined that it was at least as likely as not that the precipitating event for the Veteran's depressive disorder was the death of his son in 1980.  

In a December 2012 VA addendum opinion, the examiner noted the Veteran's statement that his depression and alcohol abuse started with the death of his son.  The examiner opined again that the precipitating event for the Veteran's depression and alcohol abuse was the death of his son 30 years prior.  However, the examiner also stated that with lack of treatment or diagnosis in service, and lack of supportive evidence of chronicity of condition other than the Veteran's self-report until evaluation in July 2011, it was less likely as not that the current condition of depression with alcohol abuse could be related to the event of the son's death.  The Board finds this opinion conflicting as it initially finds a precipitating event for depression but later determines that there is no link.

In a September 2015 mental disorders VA examination, the examiner stated that though there was likely a period of bereavement following the death of his son, there was no objective evidence to support service connection for his current depression.  The examiner reasoned that the Veteran did not seek treatment for depression until 2011, and there were other situational stressors at that time including financial and vocational.  Thus, the examiner concluded that the Veteran's mental health diagnoses were not as likely as not connected to military service.  Again, the Board finds this opinion conflicting as the examiner noted a period of bereavement but reasoned that based on a lack of treatment until 2011 that the Veteran's depression was not related to the death of his son.  In short, the sole basis for this new conclusion is the Veteran's apparent lack of treatment, a rationale that courts have generally found to be inadequate.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

In October 2016, the Veteran testified at his Board hearing that he was not able to take any time off following the death of his son.  Therefore, he was not able to get help during service to recover from this incident.  In a separate October 2016 statement, the Veteran described how everything changed for him after his son passed away.  The Veteran's son was his first child and was 11 months old.  

Overall, despite the VA examiners' negative opinions, the Board finds that the Veteran's lay statements regarding onset of symptoms following the death of his son are competent and persuasive as evidence to warrant service connection.  Moreover, the VA examiners' opinions are conflicting as they concede that the Veteran likely went through a period of bereavement following the passing of his son, and that this death precipitated the Veteran's depression.  Therefore, the Board finds that service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is granted, pursuant to 38 C.F.R. § 3.303 (d).



ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as major depressive disorder, is granted.

Entitlement to service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


